Name: Commission Regulation (EEC) No 2622/91 of 2 September 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: trade policy;  prices
 Date Published: nan

 3. 9. 91 Official Journal of the European Communities No L 245/5 COMMISSION REGULATION (EEC) No 2622/91 of 2 September 1991 on the supply of refined rape seed oil as food aid Whereas, natably for logistical reasons, certain supplies are not awarded within the first an second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 735 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108. No L 245/6 Official Journal of the European Communities 3 . 9 . 91 ANNEX LOT A 1 . Operation No (') : 717/90 2. Programme : 1989 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel . 734 55 80, telex : 412 133 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : Croix-Rouge rwandaise , BP 425, Kigal : tel. 3302, 4402, 5088 ; telex 22663 CRR RW 5. Place or country of destination : Rwanda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under III^A.l -(a)) 8 . Total quantity : 25 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4) (12) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA2.2.1 and III.A.2.2.3 and III.A.3) :  metal cans of five litres Markings in French Supplementary markings on packaging : «a red cross / ACTION DE LA LIGE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ­ ROUGE (LICROSS) / NYAMIRAMBO / RWANDA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepots Croix-Rouge Nyami ­ rambo 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10.  31 . 7. 1991 18 . Deadline for the supply : 20. 12. 1991 19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 9 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10.  7. 11 . 1991 (c) deadline for the supply : 31 . 12. 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 (c) deadline for the supply : 31 . 12. 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (s) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  3. 9. 91 Official Journal of the European Communities No L 245/7 LOT B 1 . Operation No ('): 719/90 2. Programme : 1989 3 . Recipient^5) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 Geneve 19 ; tel . 734 55 80, telex : 412 133 LRCS CH : fax 733 03 95 4. Representative of the recipient (2) : Red Cross Burkinabe, BP 340, Ouagadougou, tel. 30 08 77, telex LSCR 5438 BF OUAGADOUGOU 5. Place or country of destination : Burkina Faso 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods QQ : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.l&lt;a)) 8 . Total quantity : 50 tonnes net 9 . Number of lots : one 10 . Packaging and marking (,0): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under III-A.2.2.1 and IIIA.2.2.3 and IIIA3) :  metal cans of five litres Markings in French Supplementary markings on packaging : 'a red cross / ACTION DE LA LIGE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ­ ROUGE (LICROSS) / OUAGADOUGOU' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Red Cross warehouse, Zone du Bois Secteur 13, Ouagadougou 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10 . 1991 18 . Deadline for the supply : 20. 12. 1991 19 . Procedure for determining the costs of supply (9): tendering 20 . Date of expiry of the period allowed for submission of tenders : 17. 9 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10.  7. 11 . 1991 (c) deadline for the supply : 31 . 12. 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 (c) deadline for the supply : 31 . 12. 1991 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 245/8 Official Journal of the European Communities 3 . 9 . 91 LOT C 1 . Operation No (') : 1 275/90 2. Programme : 1990 3. Recipient (*) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel . 734 55 80, telex : 412 133 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : Red Crescent Society of the Yemen Arab Republic, Head Office, Building No 10, Street 26 September, Sanaa, Yemen Arab Republic ; tel. 20 31 31 /32/33, telex 3124 HILAL YE 5. Place or country of destination : Yemen Arab Republic 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.l^a)) 8 . Total quantity : 50 tonnes net 9. Number of lots : one 10. Packaging and marking (l0) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA.2.2.1 and IIIA.2.2.3 and IIIA3) :  metal cans of five litres Markings in English Supplementary markings on packaging : 'a red crescent with the points facing to the right / ACTION OF THE LEAGUE OF RED CROSS AND RED CRESCENT SOCIETIES (LICROSS) / SANA'A' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Hodeida 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10 . 1991 18. Deadline for the supply : 20. 11 . 1991 19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 9 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17 . 10 .  7. 11 . 1991 (c) deadline for the supply : 27. 11 . 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10.  14. 11 . 1991 (c) deadline for the supply : 14. 12. 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  3 . 9. 91 Official Journal of the European Communities No L 245/9 LOT D 1 . Operation No (') : 75/91 2: Programme : 1991 3. Recipient (5) : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-121 1 Geneva 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) : HCR Regional Office for Central Africa BP 7248, Kinshasa, Zaire ; tel . 241 32/21.397, telex 20357 ZR HICOM 5. Place or country of destination : Zaire 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IILA.l.a)) 8 . Total quantity : 700 tonnes net 9 . Number of lots : one 10 . Packaging and marking (,0) : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA2.1 and III.A3) metal cans of five litres Markings in French Supplementary markings on packaging : 'PROGRAMME DU HCR POUR LES RÃ FUGIÃ S / ARU' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at destination - 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : U.N.H.C.R. warehouse, Aru 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10 . 1991 * 18 . Deadline for the supply : 20 . 12. 1991 19 . Procedure for determining the costs of supply (9): tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 9 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10 .  7. 11 . 1991 (c) deadline for the supply : 31 . 12. 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 ; (c) deadline for the supply : 31 . 12. 1991 . 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles : telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 245/10 Official Journal of the European Communities 3 . 9. 91 LOT E 1 . Operation No ('): 66/91 2. Programme : 1991 3 . Recipient : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-121 1 Geneva 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) : The Representative of UNHCR Branch Office in Uganda Crusader House, 3 Portal Avenue, 2nd Floor, Kampala ; tel. 25641 /25 75 87/25641 /25 69 89 ; telex 61237 UGA HCR 5. Place or country of destination : Uganda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) f) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA. 1 .a)) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10 . Packaging and marking (10) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA2.1 and IIIA3) metal cans of five litres Markings in English Supplementary markings on packaging : 'UNHCR PROGRAMME FOR REFUGEES / ADJUMANI 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : U.N.H.C.R. warehouse, Adjumani 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10 . 1991 18. Deadline for the supply : 10. 12. 1991 19 . Procedure for determining the costs of supply ('): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 9 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10.  7. 11 . 1991 (c) deadline for the supply : 17. 12. 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10. 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 ; (c) deadline for the supply : 31 . 12. 1991 . 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (") : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  3. 9. 91 Official Journal of the European Communities No L 245/ 11 LOT F 1 . Operation No ('): 332/91 2. Programme : 1991 3. Recipient (^ : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-1211 Geneva 2 DÃ ©pÃ ´t ; tel. 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road, Higher 18 , Kebele 26  House No 519001 , Addis Ababa, tel . 00251 1 51 39 98/51 39 46 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) 0 : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA1 .a)) 8 . Total quantity : 530 tonnes net 9. Number of lots : one 10. Packaging and marking (10)(u): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.2.2.6 and IIIA2.2.3 and IIIA3) five litredrums Markings in English Supplementary markings on packaging : 'UNHCR PROGRAMME FOR REFUGEES / ETHIOPIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Djibouti 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10 . 1991 18 . Deadline for the supply : 20. 11 . 1991 19. Procedure for determining the costs of supply (9): tendering 20. Date of expiry of the period allowed for submission of fenders : 12 noon on 17. 9 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10 .  7. 11 . 1991 (c) deadline for the supply : 27. 11 . 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10. 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 ; (c) deadline for the supply : 4. 12. 1991 . 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of die tender in ecus 24. Address for submission of tenders (8): Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 245/12 Official Journal of the European Communities 3 . 9. 91 LOT G 1 . Operation No ('): 73/91 2. Programme : 1991 3 . Recipient (*) : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-1211 Geneva 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) : The Representative UNHCR Branch Office in the United Repu ­ blic of Tanzania, 251 Maweni Street, Dar Es Salaam, Tanzania ; tel . 255 51 29 754/255 51 23797, telex 41406 TZ HCRTAN 5. Place or country of destination : Tanzania 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) f7) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under IILA.l .a)) 8 . Total quantity : 80 tonnes net 9 . Number of lots : one 10 . Packaging and marking (2) (10) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.2.1 , IIIA2.2.3 and IIIA3) Canisters of 20 litres Markings in English Supplementary markings on packaging : 'UNHCR PROGRAMME FOR REFUGEES / DAR-ES-SALAAM' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Dar-es-Salaam 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10. 1991 18. Deadline for the supply : 20. 11 . 1991 19. Procedure for determining the costs of supply (9): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 9 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10 .  7. 11 . 1991 (c) deadline for the supply : 27. 11 . 1991 21 . B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 ; (c) deadline for the supply : 4. 12. 1991 . 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  3. 9. 91 Official Journal of the European Communities No L 245/ 13 LOT H t 1 . Operation No ('): 531 /91 2. Programme : 1991 3. Recipient ^ : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 Geneva 2 Depot ; tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) : The Representative, UNHCR Branch Office in the Sudan, Mohammed Nageeb Road (North of Farouk Cemetery), Khartoum No 2, Sudan ; tel . (249) 118 12 43, telex 22 431 SD HCR 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIAl.a)) 8 . Total quantity : 200 tonnes net 9. Number of lots : one 10. Packaging and marking (4) (l2) : see list published in OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIIA.2.2.1 , IIIA2.2.3 and IIIA3) metal cans of five litres Markings in English Supplementary markings on packaging : 'UNHCR PROGRAMME / FOR REFUGEES / PORT SUDAN / DATE OF EXPIRY : . . . (PRODUC ­ TION DATE PLUS YEARS)' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 .  31 . 10 . 1991 18. Deadline for the supply : 20. 11 . 1991 19 . Procedure for determining the costs of supply (') : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 9 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 10 .  7. 11 . 1991 (c) deadline for the supply : 27 . 11 . 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 10 . 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 10 .  14. 11 . 1991 ; (c) deadline for the supply : 4. 1 2. 1 99 1 . 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 1 0 % of the amount of die tender in ecus 24. Address for submission of tenders (") : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles : telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 245/ 14 Official Journal of the European Communities 3 . 9 . 91 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceedede. Radiation certificate should contain the following information : (a) the amount of radiation of caesium 134 and - 137 ; (b) iodine-131 (for Sudan). Radiation certificate must be issued by authorities and be legalized for Sudan. (4) Shipment to take place in 20-foot containers. (*) The successful tenderer is to contact the recipients as soon as possible to establish which consignment documents are required and how they are to be distributed. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. f) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30.  236 20 05,  236 33 04. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (10) To be delivered on standard pallets  wrapped in shrunk plastic cover, with three external nylon straps in each direction to secure the unit-load. (") The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1.50 tax normally paid must not be applied in the case of this ship.' ( ,2) The free holding period for container must be at least 15 days.